OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                       AUSTIN
                                               /
                                              /”
                                          Syie 14, 1999
                                            I
                                           ,’

Ban. Temseay
County Attorney
Petter   c4mlty
&arKllo,    Texas
Hon. Ttiwf3aay.June 14, 1QSQ. Ps8a 8


     lottsm,he shallbefiinednotl~a         tbantuu
     nor aom than riity dollar&*
          we quote rraa mxas Jurlaprudenoe,Vol. ae, page
4oQ as ~follow%:
           -The tam  'lottemy h&s r&otso~l
     slgeifleation  fn the law, and ~afnoeour
     statute does not proride a dstinftion,
     its IIIMU~ lrust ba d8terraimad fl‘08popdtu
     ~~~      Aocordlng to that teat, a lotfem
     is ~a sohems for the distributionof prfzus
     by lot or~ohrume among those who bave'pald
     or agreed to pay a ooneideratlon  ror the
     right to psrtioipatetherein, or the dis-
     tribution itseW.a
          The oourt in'the ease OS Teath%r@olled
                                               va+ IndC
pandent SerTioe 8tatlozlAsao%iation.10 SW 2nd 121 de-
fined a lottery as follaws:




          The Fsd%ral Cirouit Court oi Appeals inths
OBBcb ot
       Peek vs. UnIted qatba. 61 F. 2nd 973, has &rS&
a lottery the following definition%
          *A SMJ~WIIO
                    far th0 ai%tribt&tOlon Of
     prizcbeor thinga or value br lot or ahems,
     moagpersonswhehaospaldoragMnrdte             ,,
     pay a ztaluablaOon6iaerati0n  tOrthe   #alulge
     to obtain a rim. A sohrrsaby whiuh a W
     cult Is mo fied by scme aation ar mans
     taken, in whteh resnlts man*8 aboioo or will
     hae PO part, nor een hmmn ms~z+..r.rr~
     aagaoity or deeign enable hN to kna Or
Hon. Tom Seay',Suae 14, lQS9, Page 5


        deterwiae....uatilthe %am ha6 bsea so-
        ooraplished,"
            The following hare bsea held to be lottsriesr
          Fuaoh boardat slot or rendiag nmehhiae;
     the sale.of boxes of oaady, whioh aoataia
     prizes; emit OlUb6, that is, qlubs formd
     by tallors'forthe distr&butIoon of olathes
     by ahaaas; and various grimesin meohaaioal
     nature.
            In the ease, City of Wink vs. Grimth        Amuse-
ment Company, 100 SW Zad 685, it was +bld that the aeo-
essary elements of a lottery area
         *Offeringor a prize, award or prize
     by ohpaoe, and giving 69 aonsldemtion
     far opportuaityto uin~i)cize.*
          In the aase of'GriffIthJ=s==tc=paayg
WI, xorgan, 98 8W &d 844, It was ,h&.ld
                                      that the alemeats
essential to ooastitttea lottory are e prize ia maasy
or thIq of talus, dIslqibutIoaby ohease and payaw&
eithsr dixeotly or indirsetly,of a valuabls ooasideratIoa
for the ohawe to win the prize.
            In the oases ot State ~a. Rnadls 41 Tsx. Eob
and Eohma~~ ~8, State 47 8W 850 it was heid that any
aci~a for&?      dl%trlinatioa
                             of prisms by ehawe Is a
lottery.
          fn View Or the tO~.&.S~  authorities,pOu srs
I%i3pMtlVeljadViSt3d that it 18 th8 OpmOn Or this dC
partmeat that the operationof the above described is&em
18 a riolatfoa 0r the lottery lmva or this state.
            Trusting that the roregoin(l aaawe~~ your inquiry,
we remain
                                   Varytrulyyotxre
                             ATl'Ow(w GEHERAL      OF ‘L’BXM
                              ma
                                        drdtsll   wsllI.ana
AWrAW                                             &sl8t%%at